NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-50513

               Plaintiff - Appellee,             D.C. No. 3:08-cr-04429-DMS

  v.
                                                 MEMORANDUM *
CARLOS AGUSTIN GOROSAVE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Carlos Augustin Gorosave appeals from the 151-month sentence imposed

following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C.

§ 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gorosave contends that the district court erred in determining that his 1996

conviction for assault with a deadly weapon in violation of section 245(a) of the

California Penal Code constituted a crime of violence under U.S.S.G. § 4B1.2(a).

This contention is foreclosed by United States v. Grajeda, 581 F.3d 1186, 1197

(9th Cir. 2009). Gorosave’s argument that we are not bound by Grajeda in light of

the subsequent case of Johnson v. United States, 130 S. Ct. 1265 (2010), is without

merit. See Newdow v. Lefevre, 598 F.3d 638, 644 (9th Cir. 2010) (a three-judge

panel may ignore circuit precedent only where it is “clearly irreconcilable” with

intervening higher authority); Banuelos-Ayon v. Holder, 611 F.3d 1080, 1086 (9th

Cir. 2010) (concluding that Johnson, which concerned a statute “akin to

California's simple battery statute,” did not undermine the court’s prior conclusion

that a conviction for willful infliction of corporal injury upon a spouse or

cohabitant was a categorical crime of violence).

      AFFIRMED.




                                           2                                   10-50513